Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Darnell Belcher seeks to appeal a letter from the Clerk’s Office in the Western District of Virginia requesting a record “retrieval fee.” This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The letter Belcher seeks to appeal is neither a final order nor an appealable interlocutory or collatéral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.